                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation



                                                                     IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                     v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                     ALASKA RAILROAD CORPORATION’S OPPOSITION
       Anchorage, Alaska 99503-3985




                                                     TO MATANUSKA TELEPHONE ASSOCIATION, INC.’S
                                                         MOTION TO INTERVENE AS DEFENDANT

                                                    Plaintiff Alaska Railroad Corporation (“ARRC”) opposes Matanuska Telephone
 Tel: (907) 258-0106




                                             Association, Inc.’s (“MTA”) Motion to Intervene, because MTA has no protectable interest

                                             in the right-of-way (“ROW”) at issue, and any interests it does have are adequately


                                              ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 1 of 8
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             represented by its own counsel’s current involvement on behalf of Defendant FCHA. ARRC

                                             also opposes MTA’s alternative request for permissive intervention because, as a permittee

                                             of ARRC, MTA lacks standing to join a quiet title action against ARRC, or challenge

                                             ARRC’s interest in the ROW through its proposed counterclaims. 1

                                                               I.      MTA is Not Entitled to Intervene as a Matter of Right
                                                       An applicant for intervention as of right must demonstrate that: (1) its motion is

                                             timely; (2) it has a “significant protectable interest” relating to the property or transaction

                                             which is the subject of the action; (3) disposition of the action may, as a practical matter,

                                             impair or impede its ability to protect that interest; and (4) its interest is not adequately

                                             represented by existing parties to the action. See Donnelly v. Glickman, 159 F.3d 405, 409

                                             (9th Cir. 1998); Smith v. Marsh, 194 F.3d 1045, 1049 (9th Cir. 1999). While MTA’s motion

                                             is arguably timely, it has not shown a significant protectable interest in the ROW at issue,

                                             and has not shown any inadequacy in FCHA’s representation of those legal issues which it

                                             claims an interest in.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             1
                                               MTA’s concern in this matter stems from a desire to pay lower permit fees for use of
                                             ARRC’s ROW. MTA has no serious claim to holding any rights in the ROW other than
                                             those of a permittee. The declaration of its vice president acknowledges that MTA has, for
                                             decades, paid permit fees to the Railroad; both during periods of federal and state ownership.
 Tel: (907) 258-0106




                                             In July of 2015, MTA was notified by the Railroad that its permit fees would be modified
                                             for the first time in 25 years, prompting a flurry of letters in which MTA requested, among
                                             other things, a new permit from ARRC at the previous rates but indexed for inflation.
                                             Allowing this long-simmering fee dispute to spill over here would needlessly distract from
                                             the relatively straightforward questions of law that this case currently presents.

                                                 ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 2 of 8
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                                       A.       MTA has shown no significant protectable interest in the ROW
                                                       The Ninth Circuit applies a two-part test to determine whether an applicant has a

                                             significant protectable interest in a case sufficient to support intervention. First, the applicant

                                             must show that it asserts an interest that is protected under some law. Donnelly, 159 F.3d at

                                             409. Second, it must show a relationship between its legally protected interest and the

                                             plaintiff’s claims. Id. (internal citation omitted).

                                                       MTA claims no specific interest in the right-of-way at issue here, which pertains

                                             solely to FCHA. (See Dkt. No. 42-1, p. 22). Rather, MTA claims, bizarrely, that based on

                                             the repealed 1914 Act it has general rights to ARRC’s ROW which are “co-extensive with

                                             the rights of the Railroad.” (MTA Memorandum, Dkt. 42-1 p. 3). 2 MTA’s proposed Answer

                                             further alleges that ARRC has disregarded “the statutory purposes of the 1914 Easement for

                                             railroad, telephone and telegraph purposes,” and that ARRC’s “disregard of this statutory

                                             command has directly and significantly harmed MTA.” 3

                                                       While MTA’s Motion and accompanying Memorandum of Law make repeated

                                             references to the “1914 Easement Act” and “the 1914 Easement,” understanding the precise

                                             nature or theory of its claims is difficult – in part because the 1914 Act to which MTA refers
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             contains no actual mention of an “easement” or “easements” at all. Rather, the 1914 Act
       Anchorage, Alaska 99503-3985




                                             2
                                                Act of March 12, 1914, 43 U.S.C. 975 et seq.; 38 Stat. 305 (“1914 Act”), repealed by
 Tel: (907) 258-0106




                                             ARTA, Pub.L. 97-468, Title VI, §615(a)(1). MTA also alleges a generic interest “in the
                                             correct legal interpretation of the easement rights claimed by [ARRC] under the 1914 [Act]
                                             . . . and under [ARTA].” (Dkt. 42-1, p. 3)
                                             3
                                               MTA’s Proposed Answer in Intervention (Dkt. No. 44, ¶ 15). MTA does not explain what
                                             this “statutory command” entails, or where it is contained within the statute.
                                                 ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 3 of 8
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             (commonly referred to as the “Alaska Railroad Act”) reserved a right-of-way for railroad

                                             purposes to the federal government, and included authority for the federal government to

                                             “construct, maintain, and operate telegraph and telephone lines so far as they may be

                                             necessary or convenient in the construction and operation of the railroad or railroads.” 4

                                             And, perhaps more importantly, the 1914 Act has been repealed for nearly 40 years.

                                                       MTA offers no coherent rationale for how the federal government’s reservation of a

                                             right-of-way for itself in the now-repealed 1914 Act could give MTA any protectable interest

                                             in the ROW today (or what bearing a “statutory command” from a repealed statute should

                                             have in this case). MTA even acknowledges in its Memorandum that the federal

                                             government’s interests “were, after 1983, conveyed to ARRC under ARTA.” (MTA

                                             Memorandum, Dkt. 42-1, p. 5).

                                                       The 1914 Act’s relevance to this case is that it governed the ROW reserved in the

                                             Sperstad Patent, and thus arguably limited which rights the federal government was able to

                                             convey to ARRC under ARTA. However, as a repealed statute, it cannot on its own support

                                             any new claims of possessory rights by MTA. As such, while MTA does at least claim an
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             4
                                               (emphasis added). The 1914 Act states, “The authority herein granted shall include the
                                             power to construct, maintain, and operate telegraph and telephone lines so far as they may
                                             be necessary or convenient in the construction and operation of the railroad or railroads as
 Tel: (907) 258-0106




                                             herein authorized. . . and in all patents for lands hereafter taken up, entered or located in the
                                             Territory of Alaska, there shall be . . . reserved to the United States a right of way for the
                                             construction of railroads, telegraph and telephone lines.” While in effect, the 1914 Act was
                                             “commonly known as the Alaska Railroad Act.” The Honorable Don Young, B- 124195
                                             (Comp.Gen.), 1974 WL 370113 (June 19, 1974).
                                                 ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 4 of 8
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             interest in the ROW independent of its ARRC-granted permits, such claim does not

                                             withstand scrutiny and cannot support MTA’s attempted intervention here.

                                                       B.       MTA’s interests are adequately represented by FCHA
                                                       Even if an applicant for intervention has shown that it has a significant protectable

                                             interest which may be impaired in the action, which MTA has not, there is no right to

                                             intervene if “the applicant’s interest is adequately represented by existing parties.”

                                             Fed.R.Civ.P. 24(a)(2). The most important factor in determining the adequacy of

                                             representation is how the interest of the proposed intervenor compares with the interests of

                                             existing parties. 5 Prete v. Bradbury, 438 F.3d 949, 956 (9th Cir. 2006) (internal citation

                                             omitted). When an applicant for intervention and an existing party have the same ultimate

                                             objective in an action, a presumption of adequacy of representation arises. Id.

                                                       While MTA, like ENSTAR, may have a business interest in the legal issues of this

                                             case, it already shares counsel with existing defendant FCHA. As such, there should be a

                                             presumption that MTA’s perspective on these issues will be competently represented by its

                                             own attorney, who need not be afforded the opportunity to brief each issue twice. Federal

                                             courts, including the 9th Circuit, regularly apply a presumption against intervention by such
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             5
                                               MTA, like ENSTAR, has asserted that its interests are not protected by FCHA because
                                             FCHA is not a public utility, and it uses ARRC’s ROW in a different manner than MTA.
                                             (Dkt. No. 42-1, p. 18). However, as in League of United Latin Am. Citizens, distinguishable
 Tel: (907) 258-0106




                                             organizations (in that case a private organization and a public entity) may nevertheless share
                                             the same ultimate objective in a suit. In this case, MTA and FCHA share the same ultimate
                                             objective in the issue presently before the court – whether the federal government validly
                                             conveyed an exclusive use easement to ARRC. As such, a presumption of adequacy in
                                             FCHA’s representation should arise.

                                                 ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 5 of 8
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             similarly represented parties. See Union Cent. Life Ins. Co. v. Hamilton Steel Prod. Inc., 374

                                             F.2d 820, 823 (7th Cir.1967) (“Inadequate representation can hardly be claimed where the

                                             same attorneys represent the Union’s class representatives and the proposed intervenor.”);

                                             In re Weingarten, 492 F. App’x 754, 756 (9th Cir.2012) (unpublished) (“Moreover, the

                                             [potential intervenors] are represented by the same counsel as [an existing party], indicating

                                             that he is ‘capable and willing to make’ the same arguments that the [potential intervenors]

                                             would make if they were permitted to intervene.”) (quoting United States v. City of

                                             Los Angeles, 288 F.3d 391, 398 (9th Cir.2002)).

                                                    Further, MTA’s Motion to Intervene evidences coordination with ENSTAR and

                                             FCHA. This should underscore the degree to which MTA’s attempt at intervention here is

                                             primarily a tactical effort – and a collaborative one – to stack multiple parties and

                                             counterclaims against ARRC. Allowing these three parties to do so would add unnecessary

                                             expense and distraction to the case and is legally unsupported.

                                                            II.      MTA Should Also Be Denied Permissive Intervention

                                                    As shown above, MTA does not have the right to intervene in this action. As shown

                                             below, MTA also should be denied permissive intervention. An applicant seeking
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             permissive intervention must prove that it meets three threshold requirements: (1) it has a
       Anchorage, Alaska 99503-3985




                                             claim or defense that shares a common question of law or fact with the main action; (2) its

                                             motion is timely; and (3) the court has an independent basis for jurisdiction over the
 Tel: (907) 258-0106




                                              ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 6 of 8
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             applicant’s claims. Fed. R. Civ. P. 24(b)(1)(B); Donnelly v. Glickman, 159 F.3d 405, 412

                                             (9th Cir. 1998).

                                                       MTA claims a legal right to ARRC’s ROW “co-extensive with the rights of the

                                             Railroad.” (Dkt. 42-1 p. 3). If this were true, or supported by any colorable argument

                                             whatsoever, then it might reasonably justify MTA’s intervention in this action as a matter of

                                             right. But it is not (see Section I, supra). As such, the only legal interest MTA has in the

                                             ROW is that of ARRC’s permittee – and, as a permittee, MTA lacks standing to challenge

                                             ARRC’s title to the ROW. 6 Thus, its request for intervention should fail for lack of

                                             independent jurisdiction over its claims. See United States v. Hays, 515 U.S. 737, 742 (1995)

                                             (recognizing that “standing is perhaps the most important of the jurisdictional doctrines.”)

                                             (internal quotations omitted).

                                                          III.    ARRC Does Not Oppose MTA Participating as Amicus Curiae
                                                       As with ENSTAR, ARRC will not object to any decision to allow MTA to submit

                                             amicus briefs on the legal questions already at issue. Amicus status for MTA is more



                                             6
                                               As explained in ARRC’s Opposition to ENSTAR’s Motion to Intervene (Dkt. No. 31),
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             permittees and lessees of real property are generally estopped from challenging their
  188 W. Northern Lights Blvd., Suite 1020




                                             landlord’s title. AAA Valley Gravel, Inc. v. Totaro, 219 P.3d 153, 169 n.7 (Alaska 2009)
       Anchorage, Alaska 99503-3985




                                             (Matthews, J. dissenting in part), as amended (Jan. 19, 2010) (explaining the “general rule
                                             that a tenant is estopped from challenging his landlord’s title. . . even if he himself purchases
                                             a title to the property that is superior to his landlord’s title.”) (citing 49 Am.Jur.2d Landlord
                                             and Tenant § 768 (2006)); 53 C.J.S. Licenses § 149 (“[a] licensee is estopped during the
 Tel: (907) 258-0106




                                             time the license exists to deny the title of the licensor or of anyone claiming under the
                                             licensor.”) (citing cases); Air-Ag, Inc. v. F & H Santa Fe Rail, Inc., 22 S.W.3d 596, 597
                                             (Tex. App. 2000) (“[W]e reaffirm the long-standing rule . . . that a tenant may not challenge
                                             its landlord’s title.”)


                                                 ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 7 of 8
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
                                             appropriate here than intervention because it will allow MTA to participate in resolution of

                                             the legal issues already in dispute – namely, the nature of the reservation made by the federal

                                             government pursuant to the 1914 Act.

                                                                                            CONCLUSION

                                                      ARRC welcomes MTA’s briefing in this case as an amicus. However, it has not met

                                             the requirements for intervention, and therefore ARRC requests the Court DENY MTA’s

                                             request to intervene in this matter.

                                                                                                   OLES MORRISON RINKER & BAKER LLP
                                                                                                   Attorneys for Plaintiff


                                              Dated: March 16, 2021                         By: s/ Michael C. Geraghty
                                                                                                Michael C. Geraghty, ABA#7811097
                                                                                                William G. Cason, ABA#2009083

                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on March 16, 2021, a copy of the foregoing
                                             document was served electronically on the following party(ies):

                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Thomas E. Meacham
                                             Attorneys for Flying Crown Subdivision

                                             Matt Mead
                                             David A. Wilkinson
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             Attorneys for ENSTAR Natural Gas Company, a division of
                                             SEMCO Energy, Inc., and Alaska Pipeline Company
       Anchorage, Alaska 99503-3985




                                             OLES MORRISON RINKER & BAKER LLP

                                             s/ Michael C. Geraghty
 Tel: (907) 258-0106




                                             4831-2495-2502, v. 11




                                              ARRC’s OPPOSITION TO MTA’s MOTION TO INTERVENE - Page 8 of 8
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK
